internal_revenue_service department of the treasury plr-105294-99 washington dc person to contact telephone number refer reply to cc dom p si date dec index number r taxpayer parent u o o w district facility government agency complex site city plant state i o l s i t t e t b sec_1 o l o f q j i a i ' u o a m o n o h t t o t w o b t w w w n o h t w o h n o h yk plr-105294-99 e i s j x i o o o o this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling on the classification of the facility for purposes of sec_168 of the internal_revenue_code taxpayer represents that the facts relating to its request are as follows taxpayer belongs to a consolidated_group of corporations under parent and uses the accrual_method of accounting taxpayer is under the examination jurisdiction of the district_office of the internal_revenue_service taxpayer is currently planning the construction and operation of the facility which is designed to process a waste the facility is a result of a contract awarded to taxpayer by the government agency the facility will be located in complex which is part of site and is approximately b miles west of city complex is wholly dedicated to the environmentally safe storage and disposal of a waste site's land is owned by the c and is under the government agency's stewardship all of the activities on site are controlled and regulated by d over an approximate e year operating period the facility will process a waste waste product suitable for transportation long-term storage at an off-site repository and ultimate disposal approximately f cubic meters of a waste located at complex will be processed specifically the facility will process g waste and h waste the waste consists of items such as clothing rags equipment tools and sludge that were contaminated with i during the manufacture of j components into a safe stable the initial step in production is the retrieval and characterization of the waste then the waste is processed taxpayer plans to use the following types of waste treatment plr-105294-99 types of waste treatment are housed in the facility significant areas of the waste treatment process are fully automated finally taxpayer will package the waste for shipment to the plant in state all of the equipment required for the various the construction of the facility structure and the installation of the major for example construction of the structure equipment have to be completed in parallel could be partially completed to enable provision for equipment installation large equipment pieces may be installed early in the construction schedule and the necessary portions of the structure would be erected around it the a waste to be processed at the facility it contains specialized features to ensure that all k is contained within the facility during the processing of the wastes and that no release of material is made to the environment these features include in addition because of processing equipment to provide shielding from the effects of m and that essentially wrap around the that ensure the total containment of the a material employee activity will be either based within the facility itself or at office locations at some distance from the facility the employees based in the offices away from the facility will generally undertake the administrative functional and support duties for example accounting technical support secretarial etc within the facility only the main operations and required on-site safety and maintenance will be based there will be n alternative shift teams of about o employees each with no more than one shift team deployed at a given time coupled with approximately a p day-only staff because of the automated nature of the waste processing treatment process the extent of employee involvement often consists of monitoring activities most employee activity is principally limited to the central control room area and workstation areas the responsibilities of the operators and management in the central contro room area include the employees who will occupy the stations at the box lines and drum lines will other employees within the facility wilt perform repair and maintenance tasks incidental duties of cleaning monitoring equipment condition inspections and other manual operation tasks as a result of portions of the interior of the facility becoming taxpayer is required pursuant to its contract with the government agency to close g and r the facility at the completion of the operations period at that time taxpayer will contemporaneously retire the facility and equipment by entering into a two-stage closure in the first stage taxpayer will gq and the facility and equipment according to fsd plr-105294-99 procedures defined by the act the goal of the first stage is to contro and prevent escape of materials in order to protect human health and the environment the second stage involves the demolition of the facility and equipment as well as the disposal of the debris in a safe repository the goal of the second stage is to restore site to a greenfield space there is no feasible alternative use for the facility the facility is designed to process a specific type of waste form using specific types of technologies and processing stages continued use of the facility for waste treatment would involve treating other a waste compatible with the facility waste acceptance criteria studies show that insignificant amounts of waste that fit the acceptance criteria are located at site but not on complex further significant d regulatory complexities would severely hamper transportation of a waste from other locations and the cost associated with safely transporting large volumes of such waste would be enormous moreover under taxpayer's contract with the government agency taxpayer cannot use the facility for any purpose other than the treatment of the government agency's a waste in addition significant practical barriers exist to alternative uses the facility will be located on a parcel of land inside the complex which is partitioned into two site areas the s and the t the whole site is currently classified as a u site under the act2 the facility is physically located inside the t and hence inside the fence controlling the u site due to the likely k of t land attributable to v from the s as well as the longer w horizon of the s planned to be under long-term institutional contro and government agency regulation it is extremely unlikely that the fence would be rerouted when the facility is dismantled moreover the cost of adapting the facility for alternative uses would be prohibitively expensive the operating areas of the facility would have to be x sufficiently to the level necessary to allow free and unrestricted access and to undertake alternative operations therein further the land on which the facility is located would have to be x to enable unrestricted commercial construction activities taxpayer believes the costs to do either would be prohibitive unrelated but relatively less government agency sites have shown a history of non-reuse of facilities end of its useful_life for alternative uses for the site there is no intention to reclaim the a facility at the rulings requested taxpayer requests rulings that for purposes of sec_168 the facility exclusive of the equipment contained therein is not a building within the meaning of sec_1_48-1 of the income_tax regulations and is included in asset cla sec_49 waste reduction and resource recovery plants of revproc_87_56 1987_2_cb_674 and is classified as 7-year_property under sec_168 ofs aa plr-105294-99 issue law and analysis sec_167 provides that there is allowed as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear including a reasonable allowance for obsolescence of property_used_in_the_trade_or_business or of property_held_for_the_production_of_income sec_168 provides that for depreciable tangible_property placed_in_service after the depreciation deduction provided by sec_167 generally is determined by using the applicable_depreciation_method recovery_period and convention the classification of property for purposes of sec_168 is determined under sec_168 sec_168 defines nonresidential_real_property as meaning sec_1250 property that is not residential_rental_property or property with a class_life of less than years sec_168 defines the term sec_1250 property as having the meaning given such term by sec_1250 pursuant to sec_1250 sec_1250 property is any real_property other than sec_1245 property as defined in sec_1245 that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 sec_1245 and sec_1_1245-3 provide that sec_1245 property does not include a building or its structural_components as defined in sec_1_48-1 sec_1_48-1 provides that the term building generally means any structure or edifice enclosing a space within its walls and usually covered by a roof the purpose of which is for example to provide shelter or housing or to provide working office parking display or sales space such term does not include i a structure which is essentially an item of machinery or equipment or ii a structure which houses property used as an integral part of an activity specified in former sec_48 if the use of the structure is so closely related to the use of such property that the structure clearly can be expected to be replaced when the property it initially houses is replaced factors which indicate that a structure is closely related to the use of the property it houses include the fact that the structure is specifically designed to provide for the stress and other demands of such property and the fact that the structure could not be economically used for other purposes in this regard note also section dollar_figure of revproc_87_56 for similar language regarding asset class land improvements which is discussed below the activities specified in former sec_48 include among other things manufacturing production and extraction sec_1_48-1 provides that the terms manufacturing production and extraction include the construction reconstruction or making of property out of scrap salvage or junk material as well as from new or raw material by processing manipulating refining or changing the form of an article or by combining or assembling two or more articles of sec_2 plr-105294-99 it meets one of the two exceptions provided in sec_1_48-1 the first the facility is a structure enclosing a space within its walls covered by a roof and provides shelter and work space however even though a structure meets the appearance and function tests in sec_1_48-1 the structure may not be classified as a building if exception to the definition of a building is that it is a structure which is essentially an item of machinery or equipment taxpayer asserts that the facility is essentially an item of equipment because the function of the facility is so closely related to the function of the equipment that the two are unitary taxpayer relies on 62_tc_446 for its reasoning weirick involved the issue of whether the cable-support and hoiddown towers located between the terminal towers of a chair-type ski lift constituted tangible_personal_property under sec_1_48-1 the court found that the line towers were virtually inseparable from the sheave assemblies so that they acted as a unitary mechanism they were so closely related in design construction and function that they cannot be treated realistically as two separate groups of assets the court in illinois cereal mills inc v commissioner t c memo t c m cch in dealing with structures housing certain industrial processes stated that for a structure to be excluded from the definition of a building due to the first exception listed in sec_1_48-1 the structure itself must be a part of that industrial process in this way the structures themselves would function as machinery or equipment ‘in the present case the perimeter wall of the facility serves to provide shelter for the equipment and employees therein the perimeter wall does not itself aid in the processing of a waste and does not act as a unitary mechanism with the equipment it houses thus the facility is not essentially an item of machinery or equipment the second exception to the definition of a building is that it is a structure which houses property used as an integral part of an activity specified in former sec_48 including production if the use of the structure is so closely related to the use of such property that the structure clearly can be expected to be replaced when the property it initially houses is replaced factors which indicate that a structure is closely related to the use of the property it houses include the fact that the structure is specifically designed to provide for the stress and other demands of such property and the fact that the structure could not be economically used for other purposes in the present case taxpayer represents that the facility will process a waste waste product suitable for transportation long-term storage at an off-site repository and ultimate disposal taxpayer further represents that the equipment used in this processing activity is housed in the facility into a safe stable oo sec_3 plr-105294-99 aiso the characteristics of the waste to be processed at the facility prevent it from being used for other reasonable purposes taxpayer represents that because portions of the facility will become taxpayer is required pursuant to its contract with the government agency to close g and r the facility upon completion of the operations period at that time taxpayer will contemporaneously retire the facility and equipment by entering into a two-stage closure in the first stage taxpayer will q and r the facility and equipment according to procedures defined by the act1 the second stage involves the demolition of the facility and equipment as well as the disposal of the debris in a safe repository in addition taxpayer represents that the facility is designed to process a specific type of waste form using specific types of technologies and processing stages continued use of the facility for waste treatment would involve treating other a waste compatible with the facility waste acceptance criteria studies show that insignificant amounts of waste that fit the acceptance criteria are located at site but not on complex further significant d regulatory complexities would severely hamper transportation of a waste from other locations and the cost associated with safely transporting large volumes of such waste would be enormous moreover under taxpayer's contract with the government agency taxpayer cannot use the facility for any purpose other than the treatment of the government agency’s a waste even if the contract with the government agency permitted taxpayer to use the facility for other purposes taxpayer represents that the cost of adapting the facility for alternative uses would be prohibitively expensive the operating areas of the facility would have to be x sufficiently to the level necessary to allow free and unrestricted access and to undertake alternative operations therein further the land on which the facility is located would have to be x to enable unrestricted commercial construction activities moreover taxpayer represents that significant practical barriers exist to alternative uses because the facility is physically located inside the t it is inside the fence controlling the u site due to the likely k of t land attributable to v from the s as well as the longer w horizon of the s it is extremely unlikely that the fence would be rerouted when the facility is dismantled because the facility houses equipment that is used as an integral part of production and the facility itself is so closely related to the use of this equipment that the facility clearly can be expected to be replaced when the equipment is replaced the facility falls within the second exception to the definition of a building under sec_1_48-1 e therefore the facility is not a building within the meaning of sec_1_48-1 plr-105294-99 issue law and analysis for purposes of sec_168 sec_168 provides that 7-year_property is property with a class_life of or more years but less than years sec_168 defines the term class_life as meaning the class_life if any that would be applicable with respect to any property as of date under former sec_167 as if that section was in effect on the day before the date of enactment of the revenue reconciliation act of and as if the taxpayer had made an election under former sec_167 former sec_167 provided an election to compute the depreciation allowance by use of class lives established by the secretary the manner of determining a class_life is set out in sec_1_167_a_-11 and sec_1_167_a_-11 those sections provide that property is included in the asset class established and periodically published in revenue procedures rev_proc which is in effect for sec_168 is discussed below property is included in the asset class for the activity in which the property is primarily used the asset classes and class lives for property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities asset cla sec_49 waste reduction and resource recovery plants of revproc_87_56 includes material recovery and support assets used in refuse solid refuse or solid_waste receiving collecting handling sorting shredding classifying and separation systems property included in asset cla sec_49 has a class_life of years and consequently is classified as 7-year_property under sec_168 section dollar_figure of revproc_87_56 states that asset_guideline_class land improvements includes other tangible_property that qualifies under sec_1_48-1 however a structure that is essentially an item of machinery or equipment or a structure that houses property used as an integral part of an activity specified in former sec_48 including production if the use of the structure is so closely related to the use of such property that the structure clearly can be expected to be replaced when the property it initially houses is replaced is included in the asset_guideline_class appropriate to the equipment to which it is related e for similar language regarding exceptions to the definition of building which was discussed earlier in this regard note also sec_1 oo st plr-105294-99 eo as discussed earlier the facility houses equipment that is used as an integral part of production and the use of the facility is so closely related to the use of this equipment that the facility clearly can be expected to be replaced when the equipment is replaced thus the facility is included in the asset class appropriate to the equipment to which it is related such asset class is asset cla sec_49 of revproc_87_56 accordingly the facility has a class_life of years and as a result is classified as 7-year_property under sec_168 conclusions based solely on the representations and relevant law and analysis as set forth above we conclude that for purposes of sec_168 the facility exclusive of the equipment contained therein is not a building within the meaning of sec_1_48-1 and the facility exclusive of the equipment contained therein is included in asset cla sec_49 of revproc_87_56 and as a result is classified as 7-year_property under sec_168 accordingly if the facility is depreciated in accordance with the general depreciation system of sec_168 the applicable_recovery_period is years under sec_168 except as specifically ruled upon above no opinion is expressed or implied regarding the application of any other provisions of the code or regulations this letter ruting is directed only to the taxpayer who requested it sec_6110 provides that this ruling may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be revoked or modified by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_99_1 1999_1_irb_6 however when criteria in section dollar_figure of revproc_99_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances taxpayer must attach a copy of this letter_ruling to any federal tax_return to which it is relevant we enclose a copy for that purpose plr-105294-99 pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to the authorized legal representatives sincerely yours rane kathleen reed senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy copy of ruling lst
